Citation Nr: 1014093	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  06-31 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, to include claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Santa Cruz County Veterans 
Service Organization 


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1968.  The Veteran received the following medals while in 
service: National Defense Service Medal, Vietnam Service 
Medal with Two Bronze Stars and Republic of Vietnam Campaign 
Medal with Device.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA), which denied 
service connection for diabetes mellitus.  

The Board notes that the Veteran requested a hearing in his 
substantive appeal dated October 2006.  The request for a 
hearing was withdrawn in a letter dated February 2010.  
Therefore, no additional action in this regard is required.  
See 38 C.F.R. § 20.704(e) (2009).

The claim of service connection for diabetes mellitus, type 
2, to include as secondary to herbicide exposure, was stayed 
pending a decision by the United States Court of Appeals for 
Veterans Claims, on whether service in the waters of Vietnam 
constituted service in Vietnam.  In May 2008, the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) issued 
its decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).  As the stay is no longer in effect, adjudication of 
the claim is resumed. 


FINDING OF FACT

There is no competent evidence showing that the Veteran's 
diabetes mellitus, type II began in service, manifested to a 
compensable degree within a year after service, or is in any 
way causally related to active military service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by active service, nor is such disability presumed to have 
been incurred as a result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.313 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (2009).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where a Veteran served for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a chronic disease, such as diabetes mellitus, type 
II, becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

A "Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002). 
Service in the Republic of Vietnam requires service on the 
landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08- 
525).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service include duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 38 
C.F.R. §§ 3.307, 3.313 (2009).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Analysis 

The Veteran asserts that he is entitled to service connection 
for diabetes mellitus, type II due to exposure to Agent 
Orange while he was stationed on the USS Saint Paul in the 
water off the shore of Vietnam.  

The Veteran has not shown that he had service in the Republic 
of Vietnam, nor does he assert that he set foot in Vietnam.  
In fact, the Veteran stated that even though he was aware 
that he needed to step foot on land, "he still want[s] to 
claim diabetes type II since [he] served close to the RVN 
coast line."  The Joint Services Records Research Center 
(JSRRC) attempted to verify whether the Veteran had in 
country service in Vietnam.  They stated, "We are unable to 
determine whether or not this Veteran had in-country service 
in the Republic of Vietnam.  The record indicates this 
Veteran served aboard a ship that sailed in Vietnam waters.  
However, the record does not indicate whether or not he ever 
set foot in Vietnam."  

The Board acknowledges the photographs and evidence submitted 
by the Veteran regarding the USS Saint Paul's history.  
However, this evidence does not substantiate exposure to 
herbicides in service, nor does it aid the Veteran's 
contentions.  The evidence discusses the tour of the USS 
Saint Paul but does not discuss exposure to Agent Orange or 
confirm a presence on Vietnamese soil.  Because there is no 
evidence that the Veteran served in Vietnam and the Veteran's 
claimed herbicide exposure has not been verified, presumptive 
service connection is not warranted for diabetes mellitus.

As for service connection on a direct basis, the evidentiary 
record fails to establish the presence of diabetes mellitus 
in service or sufficiently proximate to service to suggest 
that diabetes mellitus is in any way related to service.  See 
generally Combee v. Brown, 34 F.3d 1039 (1994).  There is no 
medical opinion causally linking diabetes to service, and the 
question of causation is not within the realm of lay 
knowledge so as to be supported by the Veteran's own 
statements.  See Espiritu v. Derwinski, 2 Vet. App. 
492(1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

While the Veteran relates his diabetes to service, a review 
of his service treatment records shows no treatment for 
diabetes mellitus.  The Veteran's enlistment examination in 
December 1964 showed that the Veteran was healthy and 
qualified for service.  There were no complaints of, or 
findings of, diabetes mellitus in service and his separation 
examination dated in January 1968 was also negative for any 
findings or complaints regarding diabetes.  

The first medical records showing treatment for diabetes are 
in 2005.  The Veteran's diabetes did not begin in service, 
nor can it be presumed to have had its onset in service.  
38 C.F.R. §§ 3.307, 3.309.  None of the Veteran's post 
service medical reports attributes diabetes to service or any 
event in service.

Here, the service treatment records are negative.  There is 
no medical evidence to show that diabetes was diagnosed until 
over 30 years after service.  This gap of time between 
service and the first post-service medical evidence of 
diabetes is, in itself, evidence against the Veteran's claim.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered as a factor against a service connection 
claim).  The record is also devoid of any medical evidence or 
competent opinion supporting a nexus between the Veteran's 
diabetes and service.  Under these circumstances, the Board 
finds that the preponderance of the evidence is against a 
finding that the Veteran's diabetes mellitus began during, or 
as the result of, service.

The Veteran's appellate assertions which relate his diabetes 
mellitus to claimed Agent Orange exposure are acknowledged.  
However, the Veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
competent opinion as to medical diagnosis or causation in 
this type of case.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In addition, the other objective evidence of record 
simply does not support his appellate assertions. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claims for service connection for diabetes must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

In this case, a notice letter was issued in April 2005, prior 
to the initial adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate the claim for service connection.  
The Veteran was not informed about a disability rating and an 
effective date for the award of benefits to be assigned if 
service connection is awarded.  As service connection was not 
awarded to the Veteran, he is not prejudiced by the lack of 
Dingess notice.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  To that end, the 
claims file contains the Veteran's service treatment records 
and VA treatment records.

The Board acknowledges that the Veteran was not afforded an 
adequate examination for the purpose of addressing his 
service connection claim for diabetes mellitus; however, 
given the facts of this case another VA examination is not 
required.  VA's duty to provide a medical examination is not 
triggered unless the record contains competent evidence of a 
current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a disease manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that diabetes may be associated with service.  
There is no competent evidence indicating a nexus between 
service and the Veteran's disease.  Thus, the evidence does 
not warrant the conclusion that a remand for an examination 
and/or opinion is necessary to decide the claim of service 
connection for diabetes mellitus.  See 38 C.F.R. § 
3.159(c)(4).  Again, the post-service treatment records 
provide no basis to grant the claim.  

The outcome of the Veteran's claim hinges on what occurred, 
or more precisely what did not occur, during service and the 
Veteran's current disease.  In the absence of evidence 
demonstrating in-service herbicide exposure and evidence 
suggesting that his current disease is related to that 
exposure or some other event of service, a VA examination is 
not needed.  Because the evidence of record is sufficient to 
make a decision on the claim, VA is not required to provide 
the Veteran with a medical examination absent a showing by 
the Veteran of a causal connection between his disease and 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Such 
is not present in this case.  

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claim.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for diabetes mellitus type 
II is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


